DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14, and 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2018/0145602) in view of Geiersbach et al. (US 3,849,719).



Regarding claim 1,
Wei discloses (Figs. 5-7):
An apparatus (Figs. 5-7) comprising: 
a Switching Mode Power Supply (SMPS) (Fig 7, 42) charging diode (Fig. 1, diodes connected to S1-S6, ¶0018) that pre-charges an SMPS (Fig. 7, 42) to a regulation set point from at least one phase of an Alternating Current (AC) voltage (Via rectifier, and DC link, ¶0025); and a charge generator (Fig. 1, 30) that is powered by the pre-charged SMPS ( powered by AC source as well) and in response to detecting the regulation set point (From Fig. 1, 66, ¶0015)
 a Direct Current (DC) bus capacitor (C4) to a target DC bus voltage within a charging time interval (¶0015-¶0016); wherein at least a portion of the charge generator (30) comprises one or more of  hardware and executable code (controlled by 60), the executable code stored on one or more non-transitory computer readable storage media (¶0016).

They do not disclose:
iteratively detects a specified phase angle of the AC voltage and in response to the specified phase angle, iteratively generates a charging voltage during a positive voltage interval 

However, Geiersbach teaches (Figs. 1-2):
iteratively detects a specified phase angle of the AC voltage and in response to the specified phase angle ( Col. 2:40-Col. 3:5) , iteratively generates a charging voltage during a positive voltage interval (Figs. 2a-2c, Col. 2:40-Col. 3:5)

Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the SMPS Wei that uses an active rectifier to charge a DC link capacitor to a specified level in order to convert AC power to Dc in order to invert the DC power and drive the motor, (¶0015-¶0016), and utilize the method of operation from Geiersbach in order to control the active rectifier in order to rectify the AC voltage by iteratively changing the phase angle as taught by Geiersbach (Col. 2:40-Col. 3:5).  This would enable the system to rectify Ac power to DC and use the SMPS to charge a dc link capacitor to maintain a proper DC bus voltage in order to invert it to drive a motor.

Regarding claim 2,
Wei discloses (Figs. 5-7):
wherein the specified phase angle is a zero crossing (¶0015-¶0016, capable or setting any phase angle).

Regarding claim 3,
Wei discloses (Fig. 1):
wherein the charge generator (Fig. 1, 30) comprises three serial S device pairs (S1 and S4, S2 and S5, S3 and S6), wherein each serial device pair comprises a first device (S1, S2, S3) and second device (S4, S5, S6) and one phase of the AC voltage connects to the serial device pair at a midpoint of the first device and the second device (connects between midpoint of each switch pair in 30 from Ac source, ¶0015).

Regarding claim 4,
Wei discloses (Figs. 1):
wherein the first device is a Silicon Controlled Rectifier (SCR) device and the second device is a SCR device (¶0018).

Regarding claim 5,
Wei discloses (Fig. 1):
wherein the first device is a Silicon Controlled Rectifier (SCR) device and the second device is a diode device (has freewheeling diodes on each switch in Fig. 1, ¶0018).

Regarding claim 6,
Wei discloses (Fig. 1):
wherein the first device is an Insulated Gate Bipolar- Transistor (IGBT) device (Fig. 1, S1) and the second device (S4) is an IGBT device (¶0022) and the one phase (either of the three phases from 2) of the AC voltage connects to the midpoint via an antiparallel Silicon Controlled Rectifier (SCR) and an inductor (connects through lcl filter inductors 20, and through antiparallel diodes of each switch in 30, ¶0021).

Regarding claim 7,
Wei discloses (Fig. 1):
wherein the charging voltage (Fig. 1, to dc link, 40)  is generated by applying a sweeps firing to a first device (S1) of an R serial device pair (S1, S4), turning ON a second device (S4) of the R serial device pair (S1, S4), turning OFF a first device (S1) of an S serial device pair (S1, S4), turning OFF a second device (S4) of the S serial device pair (S1, S4), applying the sweeps firing to a first device (S2) of a T serial device pair (S2, S5), and turning ON a second device (S5) of the T serial device pair (S2, S5, ¶0018).
Regarding claim 8,
Wei discloses (Figs. 5-7):
herein the charging voltage is generated by turning a a ON a first device of an R serial device pair, applying a sweeps firing a second S device of the R serial device pair, turning ON a first device of an S serial device pair, applying a sweeps firing to a second device of the S serial device pair, turning ON a first device of a T serial device pair, and applying a sweeps firing a second device of the T serial device pair (¶0018).

Regarding claim 9,
Wei discloses (Figs. 5-7):
wherein the charging voltage is generated by turning ON a first device of an R serial device pair, applying a sweeps firing a second device of the R serial device pair, turning ON a first device of an S serial device pair, turning OFF a second device of the S serial device pair, turning ON a first device of a T serial device pair, and applying a sweeps firing a second device of the T serial device pair (¶0018).

Regarding claim 10,
Wei discloses (Figs. 5-7):
wherein the charging voltage is generated by applying a sweeps firing to each first device of the three serial device pairs and turning ON each second device of the three serial device pairs (¶0018).

Regarding claim 11,
Wei discloses (Figs. 5-7):
wherein the charging voltage is generated by applying a a sweeps firing to a first device of an R serial device pair, turning ON a second a e 25 device of the R serial device pair, turning OFF a first device of an S serial device pair, turning ON a second device of the S serial device pair, applying the sweeps  firing to a first device of a T serial device pair, and turning ON a second device of the T serial device pair (¶0018).

Regarding claim 12,
Wei discloses (Figs. 5-7):
wherein the charging time interval is programmable (Fig.1 , can be set to desired setpoint, ¶0015).

Regarding claim 13,
Wei discloses (Figs. 1):
wherein the charging time interval is less than 2 line cycles (Fig.1 , can be set to desired setpoint, ¶0015).

Regarding claim 14,
We discloses (fig. 7):
wherein no pre-charge resistor is in series with the DC bus capacitor (Fig. 7, C4) and a DC charge diode is only rated to charge the SMPS (Fig. 1, diodes connected to S1-S6, ¶0018, charges SMPS).

Regarding claim 16,
Wei discloses (Figs. 5-7):
A method comprising: pre-charging a Switching Mode Power Supply (SMPS) (Fig 7, 42) to a regulation set point from at least one phase of an Alternating Current (AC) voltage (Via rectifier, and DC link, ¶0025); detecting the regulation set point (From Fig. 1, 66, ¶0015); 
that charges a  Direct Current (DC) bus capacitor (C4) to a target DC bus voltage within a charging time interval (¶0015-¶0016).

They do not disclose:
in response to detecting the regulation set point, iteratively detecting a  specified phase angle of the AC voltage; and in response to detecting the specified phase angle, iteratively generating a charging voltage during a positive voltage interval

However, Geiersbach teaches (Figs. 1-2):
in response to detecting the regulation set point, iteratively detecting a  specified phase angle of the AC voltage ( Col. 2:40-Col. 3:5); and in response to detecting the specified phase angle, iteratively generating a charging voltage during a positive voltage interval (Figs. 2a-2c, Col. 2:40-Col. 3:5)

Regarding claim 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the SMPS Wei that uses an active rectifier to charge a DC link capacitor to a specified level in order to convert AC power to Dc in order to invert the DC power and drive the motor, (¶0015-¶0016), and utilize the method of operation from Geiersbach in order to control the active rectifier in order to rectify the AC voltage by iteratively changing the phase angle as taught by Geiersbach (Col. 2:40-Col. 3:5).  This would enable the system to rectify Ac power to DC and use the SMPS to charge a dc link capacitor to maintain a proper DC bus voltage in order to invert it to drive a motor.

Regarding claim 17,
Wei discloses (Fig. 1):
wherein the specified phase angle is a zero crossing (¶0015-¶0016, capable or setting any phase angle).

Regarding claim 18,
Wei discloses (Fig. 1):
wherein the charge generator (Fig. 1, 30) comprises three serial S device pairs (S1 and S4, S2 and S5, S3 and S6), wherein each serial device pair comprises a first device (S1, S2, S3) and second device (S4, S5, S6) and one phase of the AC voltage connects to the serial device pair at a midpoint of the first device and the second device (connects between midpoint of each switch pair in 30 from Ac source, ¶0015).


Regarding claim 19,
Wei discloses (Fig. 1):
wherein the first device is a Silicon Controlled Rectifier (SCR) device and the second device is a SCR device (¶0018).

Regarding claim 20,
Wei discloses (Figs. 5-7):
A system (Fig. 5- 7) comprising: a motor (Fig. 5, 4); a motor inverter (50) that drives the motor (4, ¶0023); a rectifier (30, 40, 42) that supplies power to the motor inverter (50, via 40 and 42, ¶0025), the rectifier (30, 40, 42) comprising: a Switching Mode Power Supply (SMPS) (42) charging diode (Fig. 1, diodes connected to S1-S6, ¶0018) that pre-charges an SMPS (42) to a regulation set point from at least one phase of an Alternating Current (AC) voltage (Via rectifier, and DC link, ¶0025); and a charge generator (30) that is powered by the pre-charged SMPS (powered by AC source as well)  that charges a Direct Current (DC) bus capacitor (C4) to a target DC bus voltage within a charging time interval (¶0015-¶0016); 
wherein at least a portion of the charge generator (30) comprises one or more of hardware and executable code (controlled by 60), the executable code stored on one or more non-transitory computer readable storage media (¶0016).

They do not disclose:
and in response to detecting the regulation set point iteratively detects a specified phase angle of the AC voltage and in response to the specified phase angle, iteratively generates a charging voltage  during a positive voltage interval

However, Geiersbach teaches (Figs. 1-2):
in response to detecting the regulation set point, iteratively detects a specified phase angle of the AC voltage ( Col. 2:40-Col. 3:5); and in response to detecting the specified phase angle, iteratively generating a charging voltage during a positive voltage interval (Figs. 2a-2c, Col. 2:40-Col. 3:5)

Regarding claim 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the SMPS Wei that uses an active rectifier to charge a DC link capacitor to a specified level in order to convert AC power to Dc in order to invert the DC power and drive the motor, (¶0015-¶0016), and utilize the method of operation from Geiersbach in order to control the active rectifier in order to rectify the AC voltage by iteratively changing the phase angle as taught by Geiersbach (Col. 2:40-Col. 3:5).  This would enable the system to rectify Ac power to DC and use the SMPS to charge a dc link capacitor to maintain a proper DC bus voltage in order to invert it to drive a motor.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2018/0145602) and Geiersbach et al. (US 3,849,719), as applied to claim 14, and in further view of Weng (US 5,986,901).

Regarding claim 15,
We does not disclose:
the apparatus further comprising the DC charge diode that blocks current from SMPS to the DC bus capacitors.

However, Weng teaches (Fig. 13):
the apparatus further comprising the DC charge diode (Fig. 13, D4) that blocks current from SMPS to the DC bus capacitors (Col. 8:51-Col. 9:5).

Regarding claim 15, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the SMPS Wei that uses an active rectifier to charge a DC link capacitor to a specified level in order to convert AC power to Dc in order to invert the DC power and drive the motor, (¶0015-¶0016), and utilize the method of operation from Geiersbach in order to control the active rectifier in order to rectify the AC voltage by iteratively changing the phase angle as taught by Geiersbach (Col. 2:40-Col. 3:5).  This would enable the system to rectify Ac power to DC and use the SMPS to charge a dc link capacitor to maintain a proper DC bus voltage in order to invert it to drive a motor.
It would have been further obvious to take this SMPS system and attach the diode from Weng in order to block current going from the SMPS to the DC bus in a discontinuous mode of operation as taught by Weng (Col. 8:51-Col. 9:5). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chen et al. (US 2019/0280586) – soft switching solid state transformers



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846
/BICKEY DHAKAL/Primary Examiner, Art Unit 2846